EXHIBIT A
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:
Chapter 7
SCOTT WIENER,
Case No.: 18-13042 (JLG)
Debtor.

 

x
ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

Upon the motion (the “Motion’)' of SilvermanAcampora LLP (“SilvermanAcampora’),
counsel of record to Scott Wiener (the “Debtor’), seeking entry of an order (a) authorizing
SilvermanAcampora to withdraw as counsel of record for the Debtor in his chapter 7 bankruptcy
proceeding; and due and proper notice of the Motion having been given; and the Court having
reviewed the Motion and having determined that the legal and factual bases set forth in the Motion
establish just cause for the relief granted herein; now, therefore, it hereby:

ORDERED, that the Motion is granted; and it is further

ORDERED, that the Debtor's retention of SilvermanAcampora as his attorneys be, and

hereby is, terminated.

 

' Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.

BPOWERS/2267342. 1/067700
